Name: Council Regulation (ECSC, EEC, Euratom) No 3294/88 of 24 October 1988 correcting the weightings applicable in Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom of the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: labour market;  economic analysis;  social protection;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 27. 10 . 88 Official Journal of the European Communities No L 293/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3294/88 of 24 October 1988 correcting the weightings applicable in Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom of the remuneration and pensions of officials and other servants of the European Communities method for adjusting the remuneration of officials and other servants of the European Communities ; Whereas the findings of this verification have shown that the weightings that ought to be applied in a number of countries of employment diverge significantly from those in force at the time ; Whereas Article 64 of the Staff Regulations provides for equivalence of purchasing power between the various places of employment ; Whereas the Regulations establishing, with effect from 1 January 1981 , the weightings applicable to Denmark, Germany, Greece, France, Ireland, Italy, the Netherlands and the United Kingdom need therefore to be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the; Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 2339/88 (2), and in particular Articles 64 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), and in particular the second subparagraph of Section II.l.l of the Annex thereto, l Having regard to the proposal from the Commission, submitted to the Council on December 1985 and repeated on 5 July 1988, Whereas the Council had adopted in this field Regulation (EEC, Euratom, ECSC) No 3619/86 (4) ; whereas that Regulation has been declared void by the Court of Justice in its judgment of 28 June 1988 (Case 7/87  Commission v. Council), the Court having however decided that the effects of the voided Regulation should remain in force until such time as the Council has enacted the measures that it is obliged to take in order to ensure that this judgment is enforced ; Whereas the measures should be taken that are entailed by the enforcement of the said judgment ; Whereas, in 1980 and 1985 the Statistical Office of the European Communities carried out a verification of the weightings for all Member States in accordance with the HAS ADOPTED THIS REGULATION : i Article 1 1 . With effect from 1 January 1981 , the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : Denmark Germany Greece France Ireland Italy (except Varese) Varese Netherlands United Kingdom 122,4 99,7 80,7 114,3 91,3 84,1 87,1 98,5 103,1 2. With effect from 16 May 1981 , the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : Denmark Greece Ireland Italy (except Varese) Varese 133,2 91,6 101,8 93,4 97,3 (') OJ No L 56, 4. 3 . 1968 , p. 1 . 0 OJ No L 204, 29. 7. 1988 , p. 5 . (3) OJ No L 386, 31 . 12. 1981 , p. 6 . 4) OJ No L 336, 29. 11 . 1986, p. 1 . No L 293/2 Official Journal of the European Communities 27. 10 . 88 Greece Italy (except Varese) Varese 104,7 99,5 100,0 3 . With effect from 1 July 1981 , the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : 9 . With effect from 1 January 1983, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Denmark 125,5 Germany ( 100,0 Greece 87,8 France 113,8 Ireland 94,4 Italy (except Varese) 85,4 Varese 88,9 Netherlands 96,8 United Kingdom 116,9 Denmark Germany France Ireland Netherlands United Kingdom 135,2 111,8 119,7 116,9 108,4 124,6 4. With effect from 16 November 1981 , the weightings applicable to the remuneration of officials and other servants employe^ in one of the places listed below shall be as follows : 10 . With effect from 1 May 1983 , the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : Greece 118,5Greece France Ireland Italy (except Varese) Varese 95,4 119.7 103.8 90,9 92,6 11 . With effect from 16 May 1983, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : 5. With effect from 1 January 1982, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Italy (except Varese) Varese 106,7 110,0 12. With effect from 1 July 1983, the weightings applicable to the remuneration of officials and other servants employed in one of the places listef below shall be as follows : Denmark Germany Netherlands United Kingdom 128,9 100,8 98,6 120,2 6. With effect from 16 May 1982, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Denmark 131,5 Germany 111,1 Greece 97,0 France 114,1 Ireland 110,5 Italy (except Varese) 98,1 Varese 101,1 Netherlands 105,9 United Kingdom 114,3 Greece Ireland 103,6 109,5 13 . With effect from 16 November 1983, the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : 7. With effect from 1 July 1982, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : Greece 103,9 14. With effect from 1 January 1984, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : Denmark Germany Greece France Ireland Italy (except Varese) Varese Netherlands United Kingdom 131,2 111.5 99,0 116,4 113,7 91,6 93,8 108,0 124.6 Denmark Germany France Ireland Italy (except Varese) Varese Netherlands United Kingdom 134,8 112,0 118.5 115,1 103,8 106,0 107,7 1 16.6 8 . With effect from 16 November 1982, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : 27. 10 . 88 Official Journal of the European Communities No L 293/3 15 . With effect from 16 May 1984, the weighting applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : Article 2 1 . With effect from 1 January 1981 , the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below :Greece Italy (except Varese) Varese 114,8 103,8 112,1 Denmark Germany Greece France Ireland Italy Netherlands United Kingdom 122,4 99,7 80,7 114,3 91,3 84,1 98,5 103,1 16. With effect from 1 July 1984, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed helow shall be as follows : 2. With effect from 16 May 1981 , the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below : Denmark 131,6 Germany 109,0 Greece 93,1 France 115,4 Ireland 112,6 Italy (except Varese) 100,9 Varese 103,8 Netherlands 104,1 United Kingdom 111,0 Denmark Greece Ireland Italy 133,2 91,6 101,8 93,4 3 . With effect from 1 July 1981 , the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below : 17. With effect from 16 November 1984, the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : Greece 98,9 Denmark Germany Greece France . Ireland Italy Netherlands United Kingdom 125,5 100,0 87,8 113.8 94,4 85,4 96,8 116.9 18 . With effect from 1 January 1985, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : France Italy (except Varese) Varese 118,6 105,0 107,3 4. With effect from 16 November 1981 , the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below : 19 . With effect from 16 May 1985, the weighting applicable to the remuneration of officials and other servants employed in the country below shall be as follows : Greece France Ireland Italy 95,4 119.7 103.8 90,9 Greece 107,8 5. With effect from 1 January 1982, the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below : 20 . With effect from 1 July 1985, the weightings applicable to the remuneration of officials and other servants employed in one of the places listed below shall be as follows : Denmark Germany Netherlands United Kingdom 128,9 100,8 98,6 120,2Denmark 131,6 Germany 104,2 Greece 90,2 France 115,5 Ireland 113,1 Italy (except Varese) 99,8 Varese 102,6 Netherlands 99,4 United Kingdom 116,8 6. With effect from 16 May 1982, the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 (1 ) of the Staff Regulations, shall be as follows for the countries listed below : Greece Ireland 103,6 109,5 No L 293/4 Official Journal of the European Communities 27. 10 . 88 7. With effect from 1 July 1982, the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below : Denmark Germany France Ireland Netherlands United Kingdom 135,2 111,8 119,7 116,9 108,4 124,6Denmark Germany Greece France Ireland Italy Netherlands United Kingdom 131,2 111.5 99,0 116,4 113,7 91,6 108,0 124.6 10 . With effect from 1 May 1983, the weighting applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the country listed below : Greece 1 1 8,5 11 . With effect from 16 May 1983, the weighting applicable to the pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the country listed below : Italy 106,7 12. With effect from 1 July 1983, the weightings applicable to pensions shall be determined in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 8 . With effect from 16 November 1982, the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below : Greece 104,7 Italy 99,5 9 . With effect from 1 January 1983 , the weightings applicable to pensions, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, shall be as follows for the countries listed below : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1988 . For the Council The President Th. PANGALOS